DETAILED ACTION
Claims 1-6 and 8-19 are currently pending. Claims 1-6 and 8-19 are maintained in rejection despite Applicant’s amendments/arguments filed 80/23/2022. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-225188 A (“Kyosan”).
Referring to Claim 1: Kyosan discloses a running location identification system for railroad cars, the running location identification system comprising: 
a track displacement output unit (5) outputting a signal responsive to displacement of a track when a railroad car (1) is running on the track (Fig. 1) (see Applicant provided machine translation, Para. [0018]); and 
a running location identification unit (2) (Fig. 2) determining whether the railroad car has run in a predetermined range of the track based on a degree of similarity between displacement data of the track with respect to a running distance on the track based on output from the track displacement output unit and reference profile data responsive to track displacement in the predetermined range, which is data to identify one running location in the track (Para. [0019]).

Referring to Claims 2 and 15: Kyosan discloses a running location identification system, wherein the reference profile data is previously measured data (Para. [0021]).

Referring to Claims 3 and 16: Kyosan discloses a running location identification system, wherein the running location identification unit (2) identifies, based on a degree of similarity between the displacement data and each of a plurality of pieces of the reference profile data corresponding to a plurality of respective tracks, one of the tracks corresponding to one of the pieces of the reference profile data most similar to the displacement data (Para. [0019]).

Referring to Claims 4 and 17: Kyosan discloses a running location identification system, wherein the track displacement output unit (5) includes an acceleration sensor outputting acceleration of the railroad car during running responsive to the displacement of the track (Para. [0018]), and the running location identification unit (2) uses, as the displacement data, displacement data based on the acceleration output from the acceleration sensor to evaluate the degree of similarity to the reference profile data (Para. [0019]).

Referring to Claims 5 and 18: Kyosan discloses a running location identification system, wherein the track displacement output unit (5) outputs a signal responsive to vertical displacement (“vertical vibration”) of the track (Para. [0019]).

Referring to Claims 6 and 19: Kyosan discloses a running location identification system, further comprising a running distance computation unit (11) computing a running distance of the railroad car (Para. [0019]), wherein the running location identification unit (2) uses, as the displacement data, displacement data of the track with respect to a running distance on the track based on output from the running distance computation unit to evaluate the degree of similarity to the reference profile data (Para. [0026]).

Referring to Claim 8: Kyosan discloses a running location identification system, wherein in a candidate range in which a location of the railroad car is identified using a GPS (4), the running location identification unit (2) evaluates the degree of similarity between the displacement data and the reference profile data responsive to the track displacement in the predetermined range (Para. [0026]) (Fig. 3).

Referring to Claim 9: Kyosan discloses a running location identification system, wherein the running location identification unit (2) evaluates the degree of similarity based on a correlation operation (Para. [0019]).

Referring to Claim 10: Kyosan discloses a running location identification system, further comprising a storage (13) for storing therein results of identification (“position correction”) by the running location identification unit (2) as an actual running track of the railroad car (Para. [0021]).

Referring to Claim 11: Kyosan discloses a running location identification system, wherein the track displacement output unit (5) and the running location identification unit (2) are mounted to the railroad car (1) (Fig. 1).

Referring to Claim 12: Kyosan discloses a running location identification system, wherein 25 the track displacement output unit (5) is mounted to the railroad car (1) (Fig. 1), the running location identification unit (2) is provided to a management base (17) (Para. [0024]), and the track displacement output unit (5) and the running location identification unit (2) are communicatively connected to each other via a communication network (Figs. 1 and 2).
	Kyosan’s speed control unit 17 may be reasonably interpreted as a management base because it manages the speed of the vehicle, and the claim does not specifically recite that the base is part of any ground equipment.

Referring to Claim 13: Kyosan discloses a running location identification apparatus for railroad cars, the running location identification apparatus comprising: 
a track displacement signal input unit (5) receiving, as input, a signal based on displacement of a track when a railroad car is running on the track (Para. [0018]); and 
a running location identification unit (2) determining whether the railroad car (1) has run in a predetermined range of the track based on a degree of similarity between displacement data of the track with respect to a running distance on the track based on input into the track displacement signal input unit and reference profile data responsive to track displacement in the predetermined range, which is data to identify one running location in the track (Para. [0019]).

Referring to Claim 14: Kyosan discloses a running location identification method for railroad cars, the running location identification method comprising the steps of: 
(a) outputting a signal responsive to displacement of a track when a railroad car (1) is running on the track (Para. [0018]); 
(b) evaluating a degree of similarity between displacement data based on output responsive to the displacement of the track and reference profile data responsive to track displacement in a predetermined range of the track, which is data to identify one running location in the track (Para. [0019]); and 
(c) determining whether the railroad car has run in the predetermined range based on the evaluated degree of similarity (Para. [0019]).

Response to Arguments
Applicant argues that claims 1, 13 and 14 have been amended to overcome Kyosan because Kyosan compares signals to determine if a train has passed through a singular point such as a rail joint or a branch part, which is completely different from the “reference profile data responsive to track displacement in a predetermined range, which is data to identify one running location in the track.” The Examiner responds that although different terminology is being used, Kyosan appears to reasonably satisfy these limitations regarding reference profile data and the running location in the track. The waveform characteristic of the inputted vibration/sound signal in Kyosan is being compared to a vibration/acoustic pattern (reference profile data) at a specific point such as a rail joint or branch portion (predetermined range) and when the waveform matches the profile it is determined that the train has passed through the singular point (one running location in the track). Kyosan’s waveform characteristic of vibration/sound and the reference profile data in the form of the vibration/acoustic pattern will both be formed over time with respect to a running distance. Kyosan compares patterns over time/distance for a match rather than comparing instantaneous data points. (See Para. [0019]).
Applicant cites paragraph [0026] of Kyosan to assert that Kyosan is being used for a different purpose than the instant invention, i.e., Kyosan is used for train position correction at a rail joint or branch portion. The Examiner responds that although Kyosan can be used for this additional purpose of train position correction, this does not mean that Kyosan does not also satisfy the limitations of the claims. The waveform/pattern of Kyosan will correspond to a track displacement in a predetermined range around the rail joint or branch portion because waveforms are formed over time and the train travels a distance over that time. 
Applicant argues that in the case of a branching track, as depicted in Fig. 3 of the present invention, Kyosan will be less accurate because the singular points are not distinguished. The Examiner responds that the singular points of Kyosan correspond to a specific point in a rail joint or branch part and that Kyosan’s waveform/pattern will be formed with respect to time/distance (i.e. track displacement) and each waveform/pattern will be distinguished from another by their varying patterns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617